PER CURIAM.
The final judgment of conviction and sentence for the felony of trafficking *1145in methaqualone, a contraband drug [§ 893.135(l)(e), Fla.Stat.(1983) ], is affirmed upon a holding that the trial court properly denied a defense request for a jury charge on attempted possession of methaqualone because no evidence was presented at trial to support such an attempt. See Fla.R.Crim.P. 3.510.
The final judgment of conviction and sentence for the felony of unlawful possession of methaqualone [§ 893.13(l)(e), Fla.Stat.(1983)] is reversed upon a holding that this crime is a necessarily included offense in the above-stated felony of trafficking in methaqualone [§ 893.135(l)(e), Fla.Stat.(1983) ] and consequently a conviction and sentence thereon was barred by the defendant’s right against double jeopardy. Bell v. State, 437 So.2d 1057 (Fla.1983); Camcio v. State, 448 So.2d 1251 (Fla. 3d DCA 1984).
The judgment of conviction and sentence for trafficking in methaqualone is affirmed; the judgment of conviction and sentence for unlawful possession of metha-qualone is reversed and the cause is remanded to the trial court with directions to discharge the defendant as to this judgment and sentence only.
Affirmed in part; reversed in part.